

115 HR 6220 IH: Restoring Fair Housing Protections Eliminated by HUD Act of 2018
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6220IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo restore the fair housing mission of the Department of Housing and Urban Development, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Fair Housing Protections Eliminated by HUD Act of 2018. 2.FindingsCongress finds the following:
 (1)The current Administration has taken several steps that seriously undermine fair housing protections for all people in America.
 (2)On March 10, 2017, the Department of Housing and Urban Development withdrew a Federal Register notice regarding a proposal to require owners and operators of homeless shelters receiving funding from the Department of Housing and Urban Development to post a notice informing individuals of their rights under the Department of Housing and Urban Development's rule entitled Equal Access in Accordance with an Individual’s Gender Identity in Community Planning and Development Programs.
 (3)On January 5, 2018, the Department of Housing and Urban Development published a Federal Register notice that delayed implementation of the Affirmatively Furthering Fair Housing rule for local governments, which carries out a key mandate under the Fair Housing Act.
 (4)On March 6, 2018, the Huffington Post reported that a leaked Department of Housing and Urban Development internal memo indicated that the Department’s mission statement would be changed to remove language referring to inclusive and sustainable communities free from discrimination.
 (5)On March 28, 2018, the New York Times reported that the Department of Housing and Urban Development is attempting to scale back Federal efforts to enforce fair housing laws by freezing enforcement actions against local governments and businesses.
 (6)On May 23, 2018, the Department of Housing and Urban Development issued a notice stating that it is withdrawing the Local Government Assessment Tool which assists local governments in meeting their obligations under the Fair Housing Act’s mandate to affirmatively further fair housing.
 3.Mission of the Department of Housing and Urban DevelopmentSection 2 of the Department of Housing and Urban Development Act (42 U.S.C. 3531) is amended— (1)in the section heading, by inserting ; mission of department after purpose;
 (2)by inserting (a) Purpose.— after Sec. 2.; and (3)by adding at the end the following new subsection:
				
 (b)Mission of DepartmentThe mission of the Department of Housing and Urban Development shall be to create strong, sustainable, inclusive communities and quality affordable homes for all. The Department shall work to strengthen the housing market to bolster the economy and protect consumers, meet the need for quality affordable rental homes, utilize housing as a platform for improving quality of life, build inclusive and sustainable communities free from discrimination, and transform the way the Department does business..
 4.Implementation of affirmatively furthering fair housing regulationNot later than 90 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall require local government consolidated plan participants required to submit an assessment of fair housing pursuant to the final rule entitled Affirmatively Furthering Fair Housing (24 C.F.R. 5.150 through 5.180) to submit such a plan.
 5.Reinstatement of fair housing assessment toolNot later than 30 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall restore the availability of the Local Government Assessment Tool for use by local governments in conducting assessments of fair housing under the Affirmatively Furthering Fair Housing regulations.
 6.Reissuance of Notice on Sexual Orientation and Gender Identity Equal Access RuleNot later than 30 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall reissue the Notice on Equal Access Regardless of Sexual Orientation, Gender Identity, or Marital Status for HUD's Community Planning and Development Programs as revised by publication in the Federal Register on February 7, 2017. The Secretary shall finalize such notice as soon as practicable.
 7.Review of online complaints of violations of Fair Housing ActNot later than 180 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall submit to Congress a report which contains—
 (1)a review of the complaints filed with the Secretary under section 810 of the Fair Housing Act (42 U.S.C. 3610) during the 5-year period preceding the date of the enactment of this Act that alleged a discriminatory housing practice involving an online platform; and
 (2)an analysis of trends and risks related to discrimination occurring in connection with the use of online platforms to rent or purchase housing, the sufficiency of the Fair Housing Act to remedy discrimination during the rental or purchase of housing through online platforms, and steps the Secretary plans to take to address such discrimination.
			8.Publicly available database for fair housing complaints
 (a)In generalThe Secretary of Housing and Urban Development shall develop, and update on an annual basis, a database that is publicly available on the website of the Department of Housing and Urban Development, which includes, subject to applicable confidentiality constraints, for the previous year, the following:
 (1)The total number of complaints alleging violations of the Fair Housing Act that were received by the Department of Housing and Urban Development, disaggregated with respect to both number and percentage, by each class of persons protected under such Act.
 (2)The number and percentage of the total number of complaints referred to in paragraph (1) that were made by tenants of, and applicants for programs for, covered housing, disaggregated by the program for assistance for the covered housing.
 (3)For each State, the number and percentage of the total number of complaints referred to in paragraph (1) that were made by residents of such State.
 (4)The number and percentage of the total number of complaints referred to in paragraph (1) that alleged that the complainant was retaliated against after reporting the alleged violation and, of such number, the number and percentage that alleged that the complainant was retaliatorily evicted.
 (5)The status of the complaints referred to in paragraph (1), including a detailed description of the resolutions and remedies provided and, for complaints that were administratively closed, of the reasons for such closures.
 (6)The number and percentage of the total number of complaints referred to in paragraph (1) that were handled by State or local agencies assisted under the Fair Housing Assistance Program authorized under sections 810 and 817 of the Fair Housing Act (42 U.S.C. 3610, 3616).
 (7)The number and percentage of the total number of complaints regarding discrimination in the sale or rental of housing that were referred to the Department of Justice by the Department of Housing and Urban Development and the number and percentage of such total number of complaints handled by the Department of Justice that were not referred by the Department of Housing and Urban Development.
 (b)Covered housingFor purposes of this Act, the term covered housing means— (1)housing assisted under the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), including the direct loans program under such section 202 as in effect before the enactment of the Cranston-Gonzalez National Affordable Housing Act (Public Law 101–625; November 28, 1990);
 (2)housing assisted under the program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
 (3)housing assisted under the program for housing opportunities for people with AIDS/HIV under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. (42 U.S.C. 12901 et seq.);
 (4)housing assisted under any of the programs under subtitles B through F of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.);
 (5)housing assisted under the HOME Investments Partnerships program under subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.);
 (6)housing assisted under the rent supplement program under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);
 (7)housing financed by a loan or mortgage that is insured under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3)) that bears interest at a rate determined under the proviso of paragraph (5) of such section 221(d);
 (8)housing insured, assisted, or held by the Secretary or a State or State agency under the multifamily rental assistance program under section 236 of the National Housing Act (12 U.S.C. 1715z–1);
 (9)public housing assisted under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);
 (10)a dwelling unit assisted under the Housing Choice Voucher program for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o));
 (11)housing assisted with project-based rental assistance provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);
 (12)housing assisted with funds from the Housing Trust Fund as established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568);
 (13)housing assisted under any of the rural housing assistance programs under section 514, 515, 516, 533, 538, or 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, 1490p–2, 1490r);
 (14)any housing project for which equity is provided through any low-income housing tax credit pursuant to section 42 of the Internal Revenue Code of 1986 (26 U.S.C. 42);
 (15)housing assisted under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code (38 U.S.C. 2011 et seq.);
 (16)housing and facilities assisted under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code;
 (17)permanent housing for which assistance is provided under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code; and
 (18)housing assisted under such other Federal housing programs, and federally subsidized dwelling units providing affordable housing to low-income persons by means of restricted rents or rental assistance, as may be identified for purposes of this section by the appropriate agency.
				